The Vice-Chancellor :
The complainants have a right and are at liberty to employ another minister in the place of the Reverend Mr. Geisenhainer to preach for them in the English language at St. Matthews Church and to invite individuals of any denomination to attend church services there and thus obtain an accession of numbers to their own persuasion and faith and so increase their congregation. But they have no right and cannot be allowed to enter into an agreement with St. James Church—another and distinct corporation, although of the German Lutheran creed—to transfer the minister and congregation of St. James’s, as a body corporate, with its church establishment, to St. Mat*227thews, for public worship in the latter place. This would be placing St. Matthews Church under and subject to the church government of another body foreign to its own.
Order: That the complainants and each of them be and they are hereby enjoined against bringing in or causing or permitting to be brought into St. Matthews Church in Walker street, the church establishment and corporation of St. James Church, with the officers and church government of St. James Church as a body corporate for the purposes of worship therein when the services are allowed to be in the English tongue. Provided, however, that nothing herein contained shall restrain or prevent the said English corporation from procuring the ministration of any proper clergyman of the German Lutheran- persuasion, on Sunday afternoons in the said church or from permitting, in the ordinary and usual manner, the union with such English congregation in divine worship in the said church of any individuals who may, in their individual capacity, become members of the said St. Matthews Church or entitled to pews or seats therein, or who may choose to attend divine worship therein, whether they become members thereof or not.